PER CURIAM.
This cause having been submitted to the Court on Petition for Writ of Certiorari, and the transcript of record and briefs and arguments of counsel having been considered, it is the decision of this Court that certiorari be granted.
Prior to announcing a judgment, however, we find it necessary to remand this cause temporarily to the respondent Commission so that its Members may state, and support in an appropriate manner, the reasoning behind their respective minority and majority positions.
We request a return of the file by the Commission within 45 days.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.